Citation Nr: 0723742	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  05-30 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to rating in excess of 30 percent for asthma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Courtney L. Leyes, Intern







INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1967 to August 1969.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a May 2005 rating 
decision of the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO) that granted service connection for 
asthma, rated at 10 percent disabling, effective September 
28, 2004.  A July 2005 rating decision increased the rating 
to 30 percent, also effective September 28, 2004.  He did not 
disagreed with the effective date assigned.  As he did not 
express satisfaction with the 30 percent rating, and that 
rating is less than the maximum schedular rating for asthma, 
the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993).


FINDING OF FACT

Throughout the appeal period the veteran's service-connected 
asthma has been manifested by FEV-1 better than 55 percent of 
predicted and FEV-1/FVC better than 55 percent; at least 
monthly visits to a physician for required care of 
exacerbations or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids are 
not shown.   


CONCLUSION OF LAW

A rating in excess of 30 percent for asthma is not warranted.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.3, 4.97, Diagnostic Code 6602 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As the rating decision on appeal granted service connection 
for asthma, and assigned a disability rating and effective 
date for the award, statutory notice had served its purpose, 
and its application was no longer required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A July 
2005 statement of the case (SOC) properly provided notice on 
the "downstream" issue of an increased initial rating.  The 
veteran has had ample opportunity to respond/ supplement the 
record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process. 

The veteran's pertinent treatment records have been secured.  
He has not identified any records that remain outstanding.  
The RO arranged for a VA examination in April 2005.  VA's 
duty to assist is also met.  Accordingly, the Board will 
address the merits of the claim.

B.  Factual Background

Service medical records show treatment for asthmatic 
bronchitis in service.  

July 2004 treatment records from the Family Medical Center of 
Pampa, LLC note complaints of bronchitis and asthma.

A July 2004 VA pulmonary function test report showed FEV-1 of 
84 percent of predicted value and FEV-1/FVC of 62 percent.

A VA examination in April 2005 noted that the veteran used an 
inhaled bronchodilator daily and an inhaled anti-flammatory 
daily; he was not using oral or parenteral steroids.  He 
reported that he had several clinical visits per year for 
exacerbations.  Pulmonary function tests showed FEV-1 of 66 
percent predicted value and FEV-1/FVC of 84 percent.  The 
diagnoses were asthma and chronic obstructive pulmonary 
disease.

An April 2005 treatment report showed FEV-1 of 81 percent 
predicted and FEV-1/FVC of 79 percent.  

In his June 2005 notice of disagreement, the veteran 
contended that the VA examination results did not clearly 
represent his disability since he used his inhaler prior to 
the examination; he claimed that he did not know that it was 
discouraged.  

In his September 2005 substantive appeal, the veteran noted 
that he sees his primary care provider more than three times 
per year for his asthma.  He reported that he used inhalers 
continuously throughout the day.  He also stated that he had 
missed 24 days of work due to asthma and was at risk of 
losing his job; his rigging work in an oil field causes him 
to have asthma attacks.  Moreover, he has trouble climbing 
stairs.

C.  Legal Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Separate diagnostic 
codes identify the various disabilities.
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the veteran. 38 C.F.R. § 4.3. 

Asthma is rated under 38 C.F.R. § 4.97, Code 6602.  A 30 
percent rating is warranted if the forced expiratory volume 
at one second (FEV-1) is 56 to 70 percent predicted, or if 
the ratio of FEV-1 to forced vital capacity (FVC) is from 56 
to 70 percent, or if the veteran needs daily inhalation or 
oral bronchodilator therapy, or inhalational anti-
inflammatory medication.  A 60 percent rating is warranted if 
the FEV-1 is 40 to 55 percent predicted, or FEV-1/FVC is 40 
to 55 percent, or if there are at least monthly visits to a 
physician for required care of exacerbations, or with 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A 100 percent rating 
requires more severe symptoms.  38 C.F.R. § 4.97, Code 6602.  

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  Here, it is not shown that 
at any time during the appeal period the asthma disability 
was manifested by symptoms warranting a rating in excess of 
30 percent.  Consequently, "staged" ratings are not 
warranted.

After reviewing the entire record, the Board concludes that 
an increased rating for the veteran's asthma is not 
warranted.  FEV-1 less than 56 percent predicted or FEV-1/FVC 
less than 56 percent has not been reported.  The veteran 
reports about 3 visits to his asthma care-provider per year, 
not the monthly visits which would warrant the next higher, 
60 percent rating.  And it is not shown that the veteran was 
placed on intermittent (at least three times per year) 
courses of systemic (oral or parenteral) corticosteroids.  
Regarding the veteran's argument that pulmonary function 
testing of record does did not adequately reflect his 
disability because he used inhalers prior to being examined, 
it is noteworthy that pulmonary function testing for rating 
purposes is supposed to be the reading achieved after 
bronchodilation.  See 61 Fed. Reg. 46,720, 46,723 (Sept. 5, 
1996).  

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  
While the veteran alleges that his asthma has caused him to 
miss 24 days of work, he has submitted no supporting evidence 
of 'marked' interference with employment or frequent 
hospitalizations or other factors of like gravity due to 
asthma. 

In short none of the schedular criteria for a rating in 
excess of 30 percent for asthma are met, and factors 
warranting extraschedular consideration are not shown.  The 
preponderance of the evidence is against the veteran's claim; 
accordingly, it must be denied.


ORDER

A rating in excess of 30 percent for asthma is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


